Case: 1:19-cv-05312 Document #: 24 Filed: 01/24/20 Page 1 of 4 PageID #:98




                  Exhibit A
                      Case: 1:19-cv-05312 DocumentCOURT
                                  IN TIC CIRCUIT   #: 24 Filed: 01/24/20
                                                          OF COOK        Page ILLINOIS
                                                                    COUNTY,   2 of 4 PageID #:99
      The People of the State of Illinois to alI peace officers of the state                                                                                       ~
                                                                                  SEARCH WARRANT                                                                   R

         On this day P.O. Alain Aporongao #4870, Chicago Police Deparkaaent, O11`h District, Complainant and J. Doe has                                            v
~      subscribed and sworn to a complaint for a search warrant before me. Upon Exannination of the complaint, X find that it
`~                ~                      states facts sufficient to show probable cause.                                                                           ~j


                                                             I therefore cornYnand that you search:                                                                C


          SIMPSON,Andy L., a Male Black, ~R#2257884,DOB                                                           ,approximately 6'03", 1801bs, with medium
                                                    complexion

                                                                                        anci the ~remis~s:

         164 N. Hermitage Ave. ls`floor aparhnent Chicago, Cook County, Illinois, a Grey brick 3 stony apartment building
                                                      with a red front door

                                       a~~ cPi~~ ~h~ ~~nl~~nw~g itZctrnm~ntc5 arti~lPc ar„~~1 thi~r~,igc_

        Black semi-auto handgun, ammunition, any articles or documents establishing residency, any locked eon~tainers and
                                                any other illegal contraband.


          which have been used in the commission of, or which constitute evidence of the offense.o~:
                                              UNLAWFUL USE OF WEAPON BY FELON 720 ILCS 5/24-1.1 (a)




                                                                                                                                                                   G~




     I further command that a return ofanything so seized shall be made without necessary delay before me or before:

     judge                                                                             or before any court ofcompetentjuris.dictzon.
             .............. ~/.._........_.     ..._:._...._._........_.__...__...._


                                                                                                                                                     Judge's No.


                                                                                                         FS
     Date and time ofissuance:                                        YY                 ~          ~~ ~~~
                COURT BRANCH                        COURT'DATE
                   Case: 1:19-cv-05312 Document #: 24 Filed: 01/24/20 Page 3 of 4 PageID #:100
                    DOROTHY BROWN,CLERK OIL' THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
        ~..~~..                                                                  (3-81) CCIVSC-X-21.9
        S`K'ATE OF ILLINOIS                                 TAE  CIRCUIT COURT OF COOK COUNTY
        COUNTY OF COOK
                                       COMPLAINT FOR SEARCI3 WARRANT



 ~~
    J    P.O. Alain Aporongao #4870, Chicago Police Department,011t'' District, Complainant and .~. Doe
         now appears before the undersigned judge of the Circuit Court of Caok County and the request the
.~       issuance of a search warrant to search.


         SIMPSON, Andy L., a Male Blac~C, IR#2257884,DOB                         ,approximately 6'03", 1 SOlbs, with medium
         complexion
                                                        and the premises:
          164 N. Hermitage Ave. IS` Floor Apartment, Chicago, Cook County, lllinois, a Grrey brick 3 story apartment building
         with a red front door
                              at~~   S~IZrG l.~E i~11C)VV~11~   iTiiSiiui?iflECfli5~ aY`iiGI~S aiTitu i~i~iY7~~5:

          Black semi-auto handgun, ammunition, any articles or documents establishing residency, any locked containers and
                                                  any other illegal contraband.


           which have been used in the commission of, or which constitute evidence of the offense of:
0                                L1NI~AWFUL USE OF WEAPON BY FELON 720 ]LCS 5/24-1.1 (a) .


            complainant says that he has probable cause to believe, based upon the following facts, that the
             above listed. things to be seized are now located upon the person az~d premises set forth above:
c~'
J
i           I, Officez- Alain Aporongao #4870,have been a Chicago Police Officer for over 6 years and dwriung that tune I have
        been assigned to the Ol 1 th District I have been involved in numerous search.warrants and weapon related
        investigations. On 2~FEB2019,I, Officer Alain Aporongao #4870, met with an individual whom,from here on will be
1       referred to as J. Doe for the purpose ofsafety and anonymity. 3. Doe stated that with in the last 48 hours, J. Doe went
N
a       to 164 N. Hermitage Ave. 1 gt floor apartment Chicago, Cook County, Illinois, to meet an individual ~. Doe has known
        for over 10 years and during that time J. Doe has imown SIlvIPSON, Andy L.,IR#2257884 to reside at 164 N.
        Hermitage Ave. 16`floor apartment Ctucago, Cook County, Illinois, for approximately the last 3 months. 3. l~oe stated
        while inside 164 N. Hermitage Ave. 1 St floor apartment Chicago, Cook County, Illinmis, SIIvIPSON, Andy L.,
        IR#2257884 retrieved. asemi-auto black handgun froze his front waist band and showed J. Doe. J. Dce stated that
        SIMPSON, Andy L.; TR#2257884 ejected the black nnagazine and showed J_ Doe the live ammunition from the semi-
        automatic handgun. J. Doe stated that he knows ~Ja.e handgun was real because of his.familiarity with hand guns and




                                                                                                    •/r                         ~~"   /
                                                                                            BUDGE t" ""_                Judge's No.
            ~;uvici uttnnt.;tt                   I:VUKl llAIA'
                Case: 1:19-cv-05312 Document #: 24 Filed: 01/24/20 Page 4 of 4 PageID #:101
                   DOROTHY BROWN,CLERK OF THE CIRCUIT COURT OF.COOK COUNTY,ILLINOIS
                                                                                               (3-81) CCMC-1-219
     r~+~w~
     STATE OF ILLINOIS                                                      THE CIRCUIT"COURT OF COOK COUNTY
     COUNTY 4F COOK
 ~                                   COMPLAINT FOR SEARCH'WARRANT

~    having fired a gun multiple times before.

      J. Doe described the building located at 164 N. Hermitage Ave. ls`. floor apartment Chicago, Cook County, Illinois, a
                                      Grey brick 3 story town house with a red front door.

C
~        On 20FEB2Q 19, Officer Alain Aporongao #4870 was able to discover a picture ofSIMPSON, Andy L.,
     IR#2257884 on the Chicago Data Warehouse System. I; Officer Alain Aporongao #4870 showed this picture to 7. Doe
     and J. Doe innmediately identified the picture of SIMPSON, Andy L.,IR#2257884 to that of STMPSON, Andy L.,
     IR#225788 who resided at 164 N. Hermitage Ave. ls` floor apartment Chicago, Cook County., lllinois the individual
     s/he observed in the possession of the firearm. On 20FEB2019 I, Officer Alain Aporongao #4870 drove J. Doe to the
     apartment building that was cleanly nnarked 164 N. Heranitage Ave Chicago, Cook County, Illinois and J. Doe
                                                                                     'floor apartment. Y, Officer Alain
     xdex~kified that building as the one SIlvIl'SQN, Andy L., IR#2257884 resides in ls
     Aporon~ao #4870, discovered SIIVIPSON; Andy L., IlZ#2257884 is a convicted feto~ under docket #15CR1135g~?,

        J. Doe's cz-iminal history, including possible pending investigations, if any, has been piresented and been made
~~   available to the undersigned Judge. 7. Doe swore to the contents of this complaint, and was made available to the
     undersigned Judge for questioning.

.~

 p




E~

J
                                                                              `~.        COM      NANT
                                                                             /v
          Subscribed and sworn to before me on            ~ v'~        ~   ~~                             F~~




                                                                                      JUDGE~~~" `"~                  Judge's No.

                                                                                                                       ~~
